— Appeal from order, *537Supreme Court, New York County (Marcy S. Friedman, J.), entered June 7, 2010, which denied plaintiffs motion to lift a stay of proceedings in this action pending an interlocutory appeal in a federal action titled Kramer v Lockwood Pension Servs., Inc. (US Dist Ct, SD NY, 08 Civ 2429, Batts, J.), unanimously dismissed as moot, without costs.
Inasmuch as the Court of Appeals issued a decision on November 17, 2010 answering the question certified to it by the Second Circuit in connection with the interlocutory appeal in the federal action (see Kramer v Phoenix Life Ins. Co., 15 NY3d 539 [2010]), the issue whether the motion court improperly declined to lift the stay has been rendered moot. Concur— Gonzalez, P.J., Sweeny, Acosta, Freedman and Abdus-Salaam, JJ.